UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1640


TRUDY GAITWOOD,

                  Plaintiff - Appellant,

          v.

GREENPOINT MORTGAGE FUNDING, INC.; CITIBANK, N.A., as
trustee for structured asset mortgage investments II trust
2007-AR5 mortgage pass through certificates series 2007-AR5,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:16-cv-00807-JKB)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trudy Gaitwood, Appellant Pro Se.       Sarah Reimers McIntee,
Raymond Gerard Mullady, Jr., NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Trudy Gaitwood seeks to appeal the district court’s order

granting   the    Defendants’     motion       to    dismiss.          We   dismiss     the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties      are    accorded    30       days   after       the    entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

April 26, 2016.         The notice of appeal was filed on May 31, 2016.

Because Gaitwood failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.                              We

dispense   with        oral   argument    because          the    facts      and    legal

contentions      are    adequately   presented        in    the    materials        before

this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                          2